105 Ga. App. 5 (1961)
123 S.E.2d 271
DAVIS
v.
THE STATE.
39221.
Court of Appeals of Georgia.
Decided November 20, 1961.
Rehearing Denied December 1, 1961.
Casey Thigpen, for plaintiff in error.
Thomas A. Hutcheson, Solicitor, contra.
JORDAN, Judge.
The defendant, under an accusation charging him with the possession of "spirituous and intoxicating liquor, to wit: NTPW," was tried and convicted in the City Court of Sandersville. His amended motion for new trial was denied, and he excepted to that judgment. Held:
1. Defects in an indictment or accusation must be taken advantage of by demurrer before trial or motion in arrest of judgment after conviction; they furnish no grounds for granting a new trial. Rucker v. State, 114 Ga. 13 (1) (39 S.E. 902). Accordingly, where an accusation charging the defendant with the possession of "spirituous and intoxicating liquor, to wit: NTPW" was not demurred to, and from the evidence it was abundantly clear that the defendant was being prosecuted for the possession of non-tax-paid liquor, it was not error for the trial court so to charge the jury. Scandrett v. State, 124 Ga. 141 (2) (52 S.E. 160).
2. Under the evidence in this case, it was not error for the trial *6 court to charge the jury on the law of confessions. Brown v. State, 74 Ga. App. 880 (41 SE2d 912).
3. The evidence authorized the verdict and the trial court did not err in denying the amended motion for new trial.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.